Exhibit 10.18

SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (“Agreement”) is made by and between Lisa A.
Fitzgerald (“Executive”), Carter’s, Inc. (“Carter’s”) and its subsidiary The
William Carter Company (“TWCC” and, together with Carter’s, the “Company”).


WHEREAS the Executive has been employed as Executive Vice President and Brand
Leader of OshKosh B’gosh pursuant to the Severance Agreement between the
Executive and the Company dated as of March 2, 2011, by and between the
Executive and TWCC (“Employment Agreement”).


WHEREAS the Executive has provided the Company valuable service during her
employment;


WHEREAS the Executive and the Company, pursuant to Paragraph 3(c)(ii) of the
Employment Agreement, have reached agreement on the timing and other terms and
conditions of the Executive’s separation from employment with the Company,
including without limitation the payments and benefits to be provided the
Executive in connection therewith; and


WHEREAS the Company and the Executive wish to memorialize all of the
aforementioned terms and conditions of their agreement;


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions, and conditions set forth in this Agreement, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
1.Separation from Service.
(a)    Except as provided herein, each of the Executive and the Company hereby
waives any notice that might otherwise be required from the other in connection
with the Executive’s separation from the service of the Company, whether under
the Employment Agreement or otherwise, and the parties hereby confirm that the
Executive’s employment by the Company will terminate, effective as of March 1,
2014, or on an earlier agreed upon date (“Separation Date”). The Executive and
the Company agree that the Executive’s last day in the Company’s offices shall
be December 31, 2013, however, Executive will be permitted to work remotely
until such date.
(b)    The Executive and the Company also hereby confirm that, effective as of
the Separation Date, the Executive shall resign, and the Company shall accept
her resignation, from the Executive’s occupancy of any and all offices and
directorships for any of the Company’s subsidiaries or other affiliates. The
Executive shall execute such

1    
        
    

--------------------------------------------------------------------------------



additional confirmations of the foregoing resignations as the Company may
reasonably request.
2.    Compensation and Benefits. The Company shall pay to the Executive the
following as full compensation for the services performed by the Executive
through the Separation Date in full satisfaction of any rights the Executive may
have under the Employment Agreement, subject to the other terms and conditions
of this Agreement:
(a)    On the Separation Date, the Company shall pay to the Executive her salary
earned during the final payroll period of her employment, through the Separation
Date, but not as yet paid, if any. The Company shall also pay Executive any
accrued but unused vacation time. The Company shall reimburse any business
expenses incurred by the Executive through the Separation Date that are eligible
for reimbursement under Company policies but have not yet been reimbursed,
provided that the Executive submits those expenses, with all required
documentation and substantiation, within 30 days following the date such
expenses were incurred. Appropriate reimbursement of the expenses shall be made
promptly, but not later than the end of the calendar year following the calendar
year in which the expense is incurred. Executive shall retain her right to all
vested benefits in any pension, profit sharing, 401(k), or other retirement plan
as of her Separation Date.
(b)    Following the Separation Date, the Company will pay the Executive a total
of 12 months of pay (“Severance Pay Period”). This severance pay amounts to five
hundred thirty thousand dollars ($530,000), which will be paid in equal
installments of $20,384.62 on a bi-weekly basis and coincide with the Company’s
regular pay periods commencing on May 9, 2014. Executive’s first severance
payment on May, 9, 2014, will be a lump sum payment of $101, 923.10, which
represents the first five installments of severance pay in compliance with
Paragraph 4(b)(i) of the Employment Agreement. The Company and the Executive
acknowledge and agree that the Executive will not be eligible to receive any
severance or other benefit under the Company’s Severance Plan, or any other
severance plan or arrangement of the Company, except as provided in this
Agreement. The severance shall be subject to withholding for state and federal
taxes and lawful authorized deductions for any benefit plans in which Executive
continues to participate during the Severance Pay Period. The foregoing
severance payments will not be treated as compensation under any pension, profit
sharing, 401(k), or other benefit plan that bases benefits in whole or part on
compensation received from the Company.
(c)    After the Separation Date, if the Executive elects to continue to
participate in the Company’s group medical and dental insurance plans under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”), the Company shall
provide the Executive with continued employer contributions toward the premium
cost of her group medical and dental insurance, in the same rate as if the
Executive remained an active employee of the Company, during the twelve (12)
month period following the Separation Date (“COBRA Period”) (subject to such
continuation coverage not having terminated).

2    
        
    

--------------------------------------------------------------------------------



Such employer contributions will be made on a monthly basis on the same schedule
as employer contributions are made for active employees of the Company. If
Executive has not otherwise obtained separate coverage under another employer’s
plan by December 15, 2014, the Company will issue the Executive a check for the
employer contributions covering the remaining time of the COBRA Period, which
will be subject to withholdings for federal and state taxes.
(d)    For 12 months following the Separation Date, the Company shall provide
the Executive with continued monthly employer contributions toward the premium
cost of her basic life insurance coverage, in the same percentage and amount as
if the Executive remained employed (subject to such insurance coverage not
having terminated), such employer contributions to be made on a monthly basis on
the same schedule as employer contributions are made for active employees of the
Company. Thereafter, the Executive shall be solely responsible for the costs
associated with basic life insurance coverage and the Company shall have no
continuing obligation or liability with respect thereto. For the avoidance of
doubt, as of the Separation Date, the Executive shall be solely responsible for
any costs associated with supplemental life insurance coverage and the Company
shall have no continuing obligation or liability with respect thereto.
(e)    On the date when other bonuses, if any, are paid for fiscal 2013 to
participants in the Company’s Amended and Restated Annual Incentive Plan (“Bonus
Plan”), but not later than March 15, 2014, the Company shall pay to the
Executive her full bonus for 2013, subject to approval by the Compensation
Committee, in accordance with the Bonus Plan. Executive’s fiscal 2013 bonus will
be based on her 2013 salary. Executive understands and agrees that she will not
receive a merit increase for 2014 nor will she be eligible for a bonus for
fiscal 2014.
(f)    The parties hereto acknowledge that the Executive currently holds
restricted shares of, and options to acquire common stock of, Carter’s that have
been granted to the Executive under the Carter’s, Inc. Amended and Restated
Equity Incentive Plan or predecessor plans (“Equity Plan”). The parties agree
that vesting of the Executive’s shares and options will continue as normal
through the Separation Date. The parties hereto agree that, upon the Separation
Date, any unvested shares of restricted stock and any unvested stock options
shall be terminated and shall be of no further force or effect. Any vested
options shall continue to be exercisable until the expiration of sixty (60) days
following the Separation Date and will then, to the extent not previously
exercised, immediately expire; provided, that nothing in this Agreement shall
affect the future applicability of any corporate merger, acquisition or similar
provision of the plans or programs under which the vested options were granted
that might result in an earlier termination or conversion of the options so
referenced. Except for the restricted stock and stock options referenced in this
subsection (f), the Executive has no equity or equity-based awards from the
Company. Executive understands and agrees that she will not receive any equity
grants in 2014.

3    
        
    

--------------------------------------------------------------------------------



3.    Section 409A Compliance. The Executive will be deemed to have an
“involuntary separation from service," as defined in Treasury Regulation §
1.409A-1(n), on her Separation Date. Furthermore, each installment payment or
benefit provided for in this Agreement is a separate payment within the meaning
of Treasury Regulation section 1.409A-2(b)(2)(i). Accordingly, the payments made
under this Agreement are intended to fall within the short-term deferral
exemption and/or the separation pay exemption as provided under Treasury
Regulation § 1.409A-1(b)(4) and -1(b)(9), respectively (“Exemptions”). If the
payments under this Agreement are determined to not fall under one of the
Exemptions and if the Executive is a “specified employee,” as defined in section
409A of the Internal Revenue Code of 1986, as amended, the Company will delay
payments provided for in this Agreement in accordance with Treasury Regulation §
1.409A-3(i)(2). To the extent that the payments under this Agreement fall within
one or both of the Exemptions, the Company in its sole discretion may choose to
accelerate the payments in Section 2(b).
4.    Withholding. All payments made and benefits provided directly or
indirectly by the Company under this Agreement shall be reduced by any tax or
other amounts required to be withheld under applicable law, and all such
withheld amounts shall be deemed to have been paid to the Executive hereunder.
The Company may withhold, or cause to be withheld, from any source of payments
owed to the Executive; or, if the cash portion of amounts paid contemporaneously
with the withholding obligation are not sufficient, the Company may require the
Executive to pay (and the Executive upon notice thereof shall promptly pay) by
separate check, all amounts required to be withheld in respect of any such
payments or benefits.
5.    Acknowledgement of Full Payment. The Executive hereby acknowledges and
agrees that the payments to be provided under Section 2(a) of this Agreement are
in complete satisfaction of any and all compensation due to the Executive from
the Company, whether for services provided to the Company or otherwise, through
the Separation Date, and that, except as expressly provided in Sections 2(b)
through 2(f) hereof, no further compensation of any kind is owed or will be paid
to the Executive.
6.    Status of Employee Benefits. The Executive’s participation in all employee
benefit plans of the Company will cease in accordance with the terms of those
plans, except as expressly provided herein.
7.    Cooperation. The Executive shall cooperate with the Company in order to
facilitate a smooth transition of the Executive’s responsibilities. The
Executive also agrees to cooperate with the Company and its subsidiaries or
other affiliates with respect to all matters arising during or related to the
Executive’s employment, including but not limited to all matters in connection
brand strategy which may have arisen during the Executive’s employment or which
may arise following the signing of this Agreement, and Executive understands
that she will not receive any additional compensation for such cooperation.

4    
        
    

--------------------------------------------------------------------------------



8.    Surviving Obligations. Paragraphs 8, 9, and 10 of the Employment
Agreement, and such other provisions of the Employment Agreement as are
necessary or desirable for the enforcement by the Company of its rights under
those enumerated paragraphs shall survive execution of this Agreement and the
termination of the Executive’s employment and of the Employment Agreement in
accordance with the terms of the aforesaid paragraphs.
9.    Release of Claims.
(a)    In exchange for those payments and benefits to be provided the Executive
under Sections 2(b) through 2(f) hereof in accordance with this Agreement, and
for other good and valuable consideration, to which the Executive would not
otherwise be entitled, the Executive agrees completely and irrevocably to
release all claims, obligations, causes of action and demands which she has or
ever had, from the beginning of time to the Separation date, against the
Company, its parents, subsidiaries, divisions, joint ventures, partnerships
and/or affiliated entities, their predecessors, successors and assigns, and all
of their present and/or former officers, directors, managers, supervisors,
employees, shareholders, agents, representatives, and employee benefit or
pension plans or funds (and the trustees, administrators, fiduciaries and
insurers of such programs) (collectively, the “Released Parties”). The Executive
agrees that any person acting by, through or under her, such as her heirs,
executors, administrators, representatives and assigns, are also bound by her
release of claims.
(b)    The Executive understands that the claims her release includes but is not
limited to: (i) any claims under Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the Age Discrimination in Employment Act of 1967, the Older
Workers Benefit Protection Act, the Equal Pay Act, the National Labor Relations
Act, the Pregnancy Discrimination Act, the Genetic Information and
Discrimination Act of 2008, the Employee Retirement Income Security Act of 1974,
Sections 503 and 504 of the Rehabilitation Act of 1973, the Worker Adjustment
Retraining and Notification Act, and the Sarbanes Oxley Act of 2002, all as
amended; (ii) any claims under any state or local labor law and/or
discrimination law, and all other federal, state and local discrimination, labor
or employment laws or regulations; (iii) any other claims relating to or arising
out of her employment, the terms and conditions of her employment and/or the
termination of her employment, in law or in equity, including, without
limitation, claims for discrimination, retaliation, or harassment (on the basis
of age, race, color, religion, national origin, gender, sexual orientation,
marital status, citizenship status, genetic predisposition, veteran status or
any other basis protected by law), whistle-blowing, breach of contract (oral or
written, express or implied) or of policy or practice, constructive discharge,
wrongful discharge, detrimental reliance, negligence, emotional distress, pain
and suffering, compensatory and punitive damages and all other torts, including
any intentional torts, such as defamation; (iv) any claims subject to federal,
state and local occupational safety and health laws and regulations; (v) claims
under any other federal, state or local Constitution, statute, regulation, or
agreement or duty; and (vi)

5    
        
    

--------------------------------------------------------------------------------



any claims for attorneys’ fees, costs, disbursements and/or the like, or for
equitable relief and reinstatement.
(c)    The Executive understands that she is releasing all claims, whether or
not they are known to her at the time she signs this Agreement.
(d)    The Executive understands this Agreement does not apply to any claims or
rights (i) that may arise after the date that the Executive signs this
Agreement, (ii) for the consideration for or breach of this Agreement, (iii) for
reimbursement of business expenses incurred on behalf of the Company under the
Company’s expense reimbursement policies, (iv) for vested rights under any
Company ERISA-covered employee benefit plans as applicable on the date Executive
signs this Agreement, (v) for any claims that controlling law clearly states may
not be released by settlement, such as, but not limited to, claims for Worker’s
Compensation benefits for job-related illness or injury, (vi) for any right of
indemnification that the Executive has pursuant to the Articles of Incorporation
or By-Laws of the Company, or (vii) to challenge the validity of this Agreement
under the Older Workers Benefit Protection Act (“OWBPA”).
(e)    The Executive further understands that nothing in this Agreement prevents
her from filing a charge or complaint with or from participating in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”), National Labor Relations Board (“NLRB”), or any other
federal, state or local agency charged with the enforcement of any employment
laws, although by signing this Agreement, the Executive is waiving her right to
individual relief based on claims asserted in such a charge or complaint,
regardless of whether she or another party has filed it.
(f)    This Agreement, including the release of claims set forth above, creates
legally binding obligations, and the Company therefore advises the Executive to
consult an attorney before signing this Agreement. By signing this Agreement,
the Executive gives the Company assurance that the Executive has signed it
voluntarily and with a full understanding of its terms; that the Executive has
had sufficient opportunity, before signing this Agreement, to consider its terms
and to consult with an attorney, if the Executive wished to do so, or to consult
with any other person of her choosing; and that, in signing this Agreement, the
Executive has not relied on any promises or representations, express or implied,
that are not set forth expressly in this Agreement.

6    
        
    

--------------------------------------------------------------------------------



10.    Conditions for Receiving Severance. The Executive agrees and acknowledges
that she has maintained, and shall maintain, complete compliance with all of the
following representations, warranties, and conditions in order to be eligible to
receive the severance pay and benefits described in Sections 2(b) through 2(f). 
In the event the Executive fails to fulfill any of the following
representations, warranties, or conditions, as determined by the Company in its
discretion, the Company shall cease payment of all severance pay and benefits
hereunder, and shall likewise be entitled to the immediate forfeiture and
recapture of all severance pay and benefits paid to the Executive prior to its
discovery of the same. The Executive represents and warrants that:
(a)    At all times during the pendency of his employment, the Executive
complied with all state and federal laws, and conducted herself with the highest
degree of fidelity to the Company, committing no acts of theft, embezzlement,
misappropriation, insider trading, or other forms of substantial misconduct
contrary to the interests of the Company. 
(b)    At all times during the pendency of her employment, the Executive
complied with each of her obligations under Paragraphs 8, 9 and10 of the
Employment Agreement with respect to Confidential Information, Work Product, and
Non-Competition and Non-Solicitation, respectively.
(c)    The Executive’s obligations herein and pursuant to Paragraphs 8, 9 and 10
of the Employment Agreement shall continue in full force and effect from the
date hereof, and that the Executive’s full compliance with such obligations
shall be a condition to the Executive’s eligibility to accept this Agreement and
to receive or retain its benefits (excluding only those payments to be provided
in accordance with Section 2(a) herein) and to the performance of the Company
hereunder. Additionally, the Executive agrees that her obligations under
Paragraph 10 of the Employment Agreement shall continue for the Severance Pay
Period covered in Section 2(b) of this Agreement.
(d)    Except as otherwise provided in Section 2(f) herein, the Executive shall
return to the Company all Confidential Information (as defined below), work
product, and all other Company property, on or before the Separation Date,
including, but not limited to, keys, credit cards, documents, records,
identification cards, office equipment, portable computers, mobile telephones,
pagers, hand held electronic devices, and parking cards.
11.    Confidentiality.
(a)    Executive, pursuant to Paragraph 8 of the Employment Agreement, has not
and shall not disclose any information of the Company or its subsidiaries that
is not generally known by others, including but not limited to: (1) the
development, research, testing, manufacturing, marketing and financial
activities of the Company or any of its affiliate entities, (2) the products and
services offered by the Company or any of its affiliate

7    
        
    

--------------------------------------------------------------------------------



entities, (3) the costs, sources of supply, financial performance, and strategic
plans of the Company or any affiliate entities, (4) the identity and special
needs of the customers of the Company and its affiliated entities, (5) the
people and organizations with whom the Company and its affiliate entities have
business relationship and the nature and substance of those relationships, and
(6) trade secrets and other proprietary information (collectively, “Confidential
Information”). Executive acknowledges and agrees that the Confidential
Information is the sole and exclusive property of the Company and that she has
not and shall not use any Confidential Information for her own benefit.
Executive agrees that the aforementioned restrictions shall remain applicable
for a period of three years after her Separation Date.
(b)    Executive agrees to keep the existence and terms of this Agreement
confidential, except for disclosures necessary to enforce this Agreement, or
disclosures made to her attorney, tax advisor, or members of her immediate
family, provided that all persons to whom permissible disclosures are made agree
not to disclose the same to others.
12.    Non-Disparagement. Executive, pursuant to Paragraph 10 of the Employment
Agreement, will not make, directly or indirectly, to any person or entity
including, but not limited to, present or former employees of the Company and/or
the press, any disparaging oral or written statements about the Released
Parties, their employees and customers, or her employment with or separation
from employment with the Company, or intentionally do anything which damages the
Released Parties and/or their services, reputation, financial status, or
business relationships. No Company executive will make any disparaging oral or
written statements about Executive. This Section shall not prevent either party
from testifying truthfully under oath pursuant to a valid and enforceable
subpoena, court order and/or similar process from a judicial, arbitral,
administrative or regulatory body of competent jurisdiction, or from
participating in a government investigation as stated above in Section 9.
13.    Voluntary Agreement. The Executive acknowledges that:
(a)    The Executive has read this entire document, and she fully understands
it. The Executive understands its legal and binding effect. The Executive is
acting voluntarily and of her own free will in executing this Agreement.
(b)    The benefits the Company is providing the Executive in return for signing
this Agreement are in addition to anything of value to which she is already
entitled. Specifically, the Executive acknowledges that she is not otherwise
entitled to any severance pay from the Company.
(c)    The Executive has had the opportunity to seek, and the Executive was
advised in writing to seek, legal counsel prior to signing this Agreement.

8    
        
    

--------------------------------------------------------------------------------



(d)    The severance pay set forth in Sections 2(b) through 2(f) of this
Agreement provides valid and sufficient consideration for her undertakings in
this Agreement, including the release of claims in Section 9, and her
obligations under Paragraphs 8,9, and 10 of the Employment Agreement with
respect to Confidential Information, Work Product, and Non-competition and
Non-Solicitation.
(e)    This Agreement will be void if the Executive does not sign it within the
53 days she has been given to consider it, or if she revokes it as provided
below.
(f)    The Executive has been given at least 53 days to consider the terms of
this Agreement before signing it. If the Executive signs this Agreement before
the full 53-day consideration period expires, she is knowingly and voluntarily
waiving the remainder of the 53-day consideration period. The Executive has not
been asked by the Company to shorten her time to consider whether to sign this
Agreement. The Company has not threatened to withdraw or alter the benefits due
the Executive prior to the expiration of the 53-day consideration period. The
Company has not promised or provided different terms to the Executive for
signing this Agreement prior to the expiration of the 53-day consideration
period.
(g)    The Executive agrees with the Company that changes to this Agreement,
whether material or immaterial, do not restart the running of the 53-day
consideration period.
(h)    The Executive has (a) received all compensation due her as a result of
services performed for the Company; (b) reported to the Company any and all
work-related injuries incurred by her during her employment with the Company;
(c) been properly provided any leave of absence because of her or a family
member’s health condition and has not been subjected to any improper treatment,
conduct, or actions due to a request for or taking such leave, and (d) disclosed
any potential violations of the Company’s Code of Ethics.
14.    Revocation.
(a)    The Executive understands that if she signs this Agreement, she can
change her mind and revoke it within seven (7) days after signing it by
returning it with a written revocation notice to Jill Wilson, Senior Vice
President of Human Resources and Talent Development, 1170 Peachtree Street,
Suite 900, Atlanta, Georgia 30309, Phone: (404) 745-2701. The Executive
understands that this Agreement will not be effective until after this seven-day
period has expired (“Revocation Period”), and she will receive no benefits
before the eighth day after she signs this Agreement. The Executive understands
and agrees that she will begin receiving severance as indicated above in Section
2.
(b)    If Executive decides to revoke, her written revocation notice should
clearly state that “I hereby revoke my agreement to the Agreement that I signed
on [fill in

9    
        
    

--------------------------------------------------------------------------------



date].” The Executive should type or print her name so the Company knows who she
is, and the Executive must sign her name to the notice. The Executive
understands that, to revoke this Agreement, she must deliver the signed
revocation notice to Jill Wilson. To be effective, the notice of revocation must
be sent to Jill Wilson no later than the seventh day after the Executive has
signed the Agreement.
15.    Binding Agreement.
(a)    The Executive understands that following the seven-day Revocation Period,
this Agreement will be final and binding. The Executive promises that she will
not pursue any claim that she has settled by this Agreement. If the Executive
breaks this promise, the Executive agrees to pay all of the Company’s costs and
expenses (including reasonable attorneys’ fees) related to the defense of any
claims. This paragraph does not apply to claims that the Executive may have
under the OWBPA and the Age Discrimination in Employment Act of 1967 (“ADEA”).
Such claims are covered by the next paragraph.
(b)    Although the Executive is releasing claims that she may have under the
OWBPA and the ADEA, the Executive understands that she may challenge the knowing
and voluntary nature of this Agreement under the OWBPA and the ADEA before a
court, the EEOC, the NLRB, or any other federal, state or local agency charged
with the enforcement of any employment laws. The Executive understands, however,
that if she pursues a claim against the Company under the OWBPA and/or the ADEA,
a court has the discretion to determine whether the Company is entitled to
restitution, recoupment, or set off (hereinafter “Reduction”) against a monetary
award obtained by the Executive in the court proceeding. A reduction never can
exceed the amount the Executive recovers, or the severance she received for
signing this Agreement, whichever is less. The Executive also recognizes that
the Company may be entitled to recover costs and attorneys’ fees incurred by the
Company as specifically authorized under applicable law.
(c)    Executive further understands that nothing in this Agreement generally
prevents her from filing a charge or complaint with or from participating in an
investigation or proceeding conducted by the EEOC, NLRB, or any other federal,
state or local agency charged with the enforcement of any employment laws,
although by signing this Agreement the Executive is waiving her right to
individual relief based on claims asserted in such a charge or complaint.
16.    No Admission of Liability. This Agreement is not an admission by the
Released Parties of any liability or wrongdoing or a violation of any statute,
regulation, duty, law, contract, right, or order. The Released Parties disclaim
any liability the Executive or any other person for any alleged violation of any
statute, regulation, duty, law, contract or order.
17.    Entire Agreement. This Agreement constitutes the complete and total
agreement between the Company and the Executive with respect to issues addressed
in this

10    
        
    

--------------------------------------------------------------------------------



Agreement. However, the Executive agrees this Agreement will not in any way
affect, modify, or nullify any agreement(s) she may have entered into with the
Company that obligate her to refrain from competitive activity, to protect the
Company’s confidential information, and/or refrain from soliciting the Company’s
employees after her employment is terminated, and that any such obligations
contained in those agreement(s) remain in full force and effect. Specifically,
those paragraphs of the Employment Agreement that survive have been incorporated
by reference.
18.    No Reliance. The Executive represents that in signing this Agreement, she
is not relying on any other agreements or representations not fully expressed in
this document.
19.    Modification. This Agreement shall not be modified, altered, or
discharged except by written agreement signed by an authorized Company
representative and the Executive.
20.    Headings. The headings in this document are for reference only, and shall
not in any way affect the meaning of this Agreement.
21.    Use of this Agreement in Subsequent Proceedings. The Executive further
agrees that this Agreement may be used as evidence in a subsequent proceeding in
which the Company or the Executive alleges a breach of this Agreement or as a
complete defense to any lawsuit or claim. Other than this exception, or
disclosure to the EEOC or NLRB or any other federal, state, or local agency
charged with the enforcement of any employment laws, as provided in Section 9
above, the Executive agrees she will not offer or introduce this Agreement as
evidence in any administrative proceeding, arbitration, or lawsuit.
22.    Enforcement. The failure of either party to insist upon strict adherence
to any term of this Agreement shall not be considered a waiver of that term or
of any other term of this Agreement, and shall not deprive that party of the
right to later insist upon strict adherence to that term or any other term of
the Agreement.
23.    Severability. The Executive agrees that should any part of this Agreement
be found to be void or unenforceable by a court of competent jurisdiction, that
determination will not affect the remainder of this Agreement.
24.    Governing Law/Venue. This Agreement shall be governed and construed in
accordance with the laws of the State of Georgia and any applicable federal
laws. All disputes relating to this Agreement shall be resolved exclusively in
the state or federal courts of Georgia, to whose jurisdiction the parties hereto
expressly consent.


[REMAINDER OF PAGE INTENTIONALLY BLANK]

11    
        
    

--------------------------------------------------------------------------------



THE UNDERSIGNED HEREBY AFFIRM THAT SHE HAS CAREFULLY READ THE FOREGOING
SEPARATION AGREEMENT, KNOWS THE CONTENTS THEREOF, AND SIGNS THE SAME OF HIS OWN
FREE ACT.


This Agreement may be executed in one or more counterparts.


Carter’s, Inc. and The William Carter Company


By: /s/ Jill Wilson                
Name: Jill Wilson
Title: SVP Human Resources & Talent Development


Date: 1/22/2014




I, Lisa A. Fitzgerald, hereby accept the severance pay and benefits upon the
terms and conditions set forth in this Agreement.




By: /s/ Lisa A. Fitzgerald
Name: Lisa A. Fitzgerald


Date: 1/19/2014



12    
        
    